NUGENT, Chief Judge.
Catherine L. Blackwell seeks a reversal of the trial court’s judgment terminating her parental rights under § 211.447.1 She contends that the juvenile officer failed to establish grounds for termination by clear, convincing, and cogent evidence, as required by § 211.447.2.
We affirm the judgment of the trial court.
In 1985, a court dissolved Ms. Blackwell’s marriage to the father of her two children: B.O., a son, born January 4,1980, and D.O., a daughter, born October 19, 1981.
We have today affirmed in a separate opinion the trial court’s termination of Ms. Blackwell’s parental rights to her daughter, D.O. See In re D.O., No. WD 43,267, 806 S.W.2d 162.
The trial court ordered the termination of Ms. Blackwell’s parental rights as to both children after hearing evidence in one trial pertaining to both children. In that opinion we have recited all of the evidence presented relevant to the question of the termination of the mother’s rights as to each child. We need not repeat that recital.
Following the hearing, the trial court entered exactly the same findings with respect to each child and on that basis in a separate order terminated Ms. Blackwell’s parental rights to her son, B.O., just as it had terminated her parental rights to her daughter, D.O.
We have carefully reviewed the evidence pertaining to B.O. and the trial court’s findings as we did in the case of D.O.
For the reasons set out in that opinion, we now affirm the judgment of the trial court terminating Ms. Blackwell’s parental rights to her son, B.O.
All concur.

. All sectional citations refer to Revised Statutes of Missouri, 1986.